PHILLIPS, J.
It is urged in the defendant in error’s motion for a rehearing that the Court of Civil Appeals should not be required under the ruling of this court to consider the first assignment of error made in that court by the plaintiff in error, for the reason that, apart from other questions, it is too «general in its terms. The honorable Court of Civil Appeals did not decline to consider the assignment for this reason, and upon that account we did not, in the opinion, notice this as a ground of objection to its consideration. We do not wish to be understood as holding that the assignment is good as against such objection. While the opinion contains no reference to this question, it is open to the construction that the court of Civil Appeals should consider the assignment, notwithstanding it might deem this a sufficient objection; and in overruling the motion it is perhaps proper, therefore, that we should amend the opinion in this particular.
The motion for rehearing is overruled.